Citation Nr: 1635885	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to March 1961. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In July 2016, the Veteran testified before the undersigned at a videoconference hearing; a copy of the transcript is associated with the record.  During the hearing, the Veteran requested the record be held open for an additional 30 days to allow submission of additional evidence.  In August 2016 additional evidence was received, along with a waiver of Agency of Original Jurisdiction (AOJ) review.  See 38 C.F.R. § 20.709. 

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Tinnitus was not noted or reported in service or in the first postservice year, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in March 2011 VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

VA's duty to assist has been satisfied as to the claim of service connection for tinnitus.  The Veteran's service treatment records (STRs), service personnel records, and private treatment records have been secured.  The RO arranged for VA examination in November 2011; and an addendum medical opinion in August 2013.  The Board notes that collectively the VA examination report and medical opinion contain sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing in July 2016, the undersigned explained what was needed to substantiate the service connection claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.


Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, to include tinnitus (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for tinnitus).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has tinnitus due to significant noise exposure during service.  His DD Form 214 lists his military occupational specialty as "FN-PM-5100" (related civilian occupation was not documented).  At the July 2016 hearing, the Veteran stated he had duty in the carpentry shop (where there were electric tools and equipment that made loud noises) and as a fireman aboard the USS Grand Canyon (a destroyer tender).  He also served on a gun crew.  He stated he first noticed ringing or buzzing in his ears in service when guns (5-inch turrets) went off while he walked on deck.  Based on the foregoing, the Board finds that exposure to in-service noise is conceded.

A November 2011 VA audiological examination documents the Veteran's report of having recurrent tinnitus.  During that audiological examination, he reported the onset of his tinnitus was 5 to 6 years ago and it was random and intermittent.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  See Jandreau, 492 F.3d 1372.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, given the Veteran's competent reports of current tinnitus, the first criterion for establishing service connection has been met.  The question that remains before the Board is whether the Veteran's tinnitus is related to an incident in or aggravated by his active military service.  

A review of STRs and medical examination and history reports show no history, complaints, treatment or diagnosis of tinnitus during active military service.  The Veteran denied having any ear trouble upon separation from service.

In a January 2011 private audiological evaluation, the Veteran reported having tinnitus in both ears.  It was the opinion of the private audiologist that it was more than likely that the Veteran's tinnitus was due to his military experience.  The Board notes that this opinion by a private audiologist is not supported by an adequate rationale and therefore lacks probative value and inadequate for the Board to rely upon in deciding this claim.

The November 2011 VA examiner found that the Veteran's tinnitus was less likely than not a symptom associated with hearing loss.  While an adequate rationale did not accompany the opinion in this report, an addendum medical opinion supported by adequate rationale was provided in August 2013.  In the August 2013 VA medical opinion VA audiologist opined that tinnitus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In reaching this conclusion, the examiner relied heavily on there being no report of tinnitus or ear troubles in the Veteran's service separation report.  The examiner reasoned that there was no report of tinnitus or ear troubles in the "exit medical report."  The Veteran did not report having tinnitus during service.  There was no evidence to support that tinnitus was caused by noise exposure in the service.  

At the July 2016 videoconference hearing, the Veteran testified that his tinnitus began during service.  His wife testified at the hearing that she noticed the Veteran had problems with hearing when he got out of the service.  The Board notes that during the November 2011 VA examination, the Veteran reported that the onset of tinnitus was 5 to 6 years ago.  Because of the inconsistency with regard to the onset of tinnitus, the Board finds the assertions of the Veteran and his wife to be of sufficient probative value.  

On audiological re-evaluation in August 2016, the Veteran's private audiologist, after a complete hearing evaluation and review of a previous audiogram, concluded that it was more than likely that the Veteran's complaint of central tinnitus was due to his military experience.  The Board finds this opinion by the Veteran's private audiologist is also not supported by an adequate rationale and therefore lacks probative value and inadequate for the Board to rely upon in deciding this claim.

Upon careful review of the evidence of record, there is no dispute that the Veteran has tinnitus.  The diagnosis of such disability was established by self-reports by the Veteran, and the Board finds no reason to question the Veteran's reports that he has ringing/buzzing in his ears.  However, it is not shown that tinnitus was manifested in service (or in the first postservice year), and service connection for such disability on the basis that it became manifest in service and persisted, or on a presumptive basis (as an organic disease of the nervous system) under 38 U.S.C.A. §§ 1112, 1137 is not warranted.  

As such, what remains for consideration is whether the Veteran's tinnitus may otherwise be related to his remote service or events therein.  In that regard, the Board finds most probative the combined examination report of the November 2011 VA examiner and the opinion of the August 2013 VA audiologist; who found the Veteran's tinnitus is less likely than not related to service.  The August 2013 audiologist by that opinion demonstrated familiarity with the entire history of the Veteran's tinnitus; explaining the rationale for the opinion, citing to supporting factual data, including the Veteran's own statement (in the November 2011 examination report) that the onset of tinnitus was 5 to 6 years ago, and that the available STRs do not reflect tinnitus at that time.  

In contrast, the January 2011 and August 2106 opinions from the Veteran's private audiologist includes no rationale for its conclusion that "It is more than likely that [the Veteran's] complaint of... central tinnitus was due to his military experience."
The positive nexus opinions do not account for significant facts such as the STRs not reflecting pertinent symptoms of tinnitus in service, and the Veteran's statements to the November 2011 VA examiner that place the onset of tinnitus many years after service (approximately 44 years). 

The Board finds the most probative evidence of record to be the opinion by the competent August 2013 VA audiologist.  As noted, that opinion is based on the entire record and is supported by an explained rationale that cites to supporting factual data with more thoroughness and breadth than any rationale presented in the private audiology opinions.  Thus, the Board finds the August 2013 VA audiologist's opinion to be more probative and persuasive than the private opinions.  Even if the Veteran's statements asserting that his tinnitus is related to service were found to be competent, credible and probative, they are still outweighed by the August 2013 VA audiologist's opinion.  The opinion was provided by a medical professional who reviewed the history and provided an opinion supported by a rationale. 

The Veteran's assertions lack credibility due to the reported inconsistency regarding the onset of the Veteran's tinnitus disorder.  Moreover, his lay opinion on etiology is not competent evidence in this matter.  The matter of a nexus between acoustic trauma in service and tinnitus, with symptoms emerging many years after service, is a complex medical question, which the Veteran is not competent to address.  See Jandreau, supra.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Accordingly, the claim must be denied.



ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran was provided a VA audiological examination in November 2011; according to those test results, he did not meet the criteria for hearing loss per VA regulations.  See 38 C.F.R. § 3.385.  Of record at the time of the November 2011 audiological examination were private audiometric findings from January 2011 that appeared to show a bilateral hearing loss disability meeting the requirements set forth in 38 C.F.R. § 3.385.  The current disability element of a service connection claim is satisfied when a Veteran has a disability at any time during the pendency of the claim, or proximate to the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Moreover, a Veteran may be granted service connection even though the claimed disability resolves prior to VA's adjudication of the claim.  McClain, 21 Vet. App. at 321.  The November 2011 VA examiner noted review of the January 2011 private audiology examination but did not elaborate or discuss the audiologic findings from that examination, which provided a positive nexus opinion relating the Veteran's hearing loss to his military service.  Further, the Veteran's lay statements were not considered in the opinions rendered.  Both audiologists (November 2011 and August 2013) appear in part to rely on normal whispered voice testing on separation as the basis for their negative opinion, which is not sufficient.  Thus, the November 2011 VA examination report and August 2013 medical opinion are inadequate for rating the Veteran's bilateral hearing loss disability, and a remand for a new examination is necessary.

The question here is whether the Veteran's bilateral hearing loss is related to his service.  In this regard, the Veteran contends that he has hearing loss due to his significant noise exposure during service.  He served in the carpentry shop (where there were electric tools and equipment that made loud noises) and as a fireman aboard the USS Grand Canyon (a destroyer tender).  He was also on a gun crew and was exposed to gun fire from 5-inch turrets.  The Veteran's lay testimony is competent to establish the presence of observable symptomatology, such as decreased hearing acuity and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology examination in order to determine whether he has bilateral hearing loss related to his military service.  The Veteran's record (to include this remand, the Veteran's lay statements and hearing testimony, his STRs and postservice private audiologic evaluations) must be reviewed by the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran currently have a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385 ?  Has he had a disability during the pendency of this appeal (e.g., as seemingly shown on the January 2011and August 2016 private evaluations)?  If not, please explain this finding in terms of those evaluation results, and why they are being discounted.

(b) If a hearing loss disability has been shown at any time during the pendency of this appeal, what is the most likely etiology for the bilateral hearing loss?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to noise exposure in service?

The examiner is advised that the only audiological testing accomplished after the Veteran's entrance examination were unreliable whispered voice tests performed during service and at separation.  Whispered voice tests cannot be considered as reliable evidence that hearing loss did not occur. 

The examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  A complete rationale must be provided for any opinions expressed.

2.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


